Citation Nr: 1748572	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-30 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether a reduction in the disability rating from 100 percent to 40 percent for service-connected prostate cancer was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in July 2016 and March 2017, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The November 2010 rating decision reducing the Veteran's disability rating for prostate cancer from 100 percent to 40 percent was supported by the evidence of record at the time of the reduction, and was made in compliance with due process laws.


CONCLUSION OF LAW

The reduction of the rating for prostate cancer from 100 percent disabling to 40 percent was proper.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

The regulations provide for specific notice requirements, other than the VCAA, in instances where a reduction in disability rating is considered. While prostate cancer is not a typical reduction, 38 C.F.R. § 4.115b, Diagnostic Code 7528, directs that these claims are subject to the provisions of section 3.105(e), like any other reduction claim.  When a rating reduction is considered and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's address of record.  38 C.F.R. § 3.105(e).  This proposed rating should set forth all of the material facts and reasons for the proposed reduction.  Id.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id.

Here, the RO issued a rating reduction proposal in August 2010, which set forth the material facts and reasons for the proposed reduction.  The Veteran was given more than 60 days to respond and present additional evidence.  In November 2010, the RO issued a rating decision effectuating the reduction.  Thus, the notice requirements for the reduction of the assigned prostate cancer rating were satisfied.  See 38 C.F.R. § 3.105(e).

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in July 2010 and April 2017.

As such, the Board will proceed to the merits of the appeal.

Rating Reduction

A reduction in the rating assigned to a service connected disability is allowed, when indicated by the evidence, but only when specific procedures are followed.  38 C.F.R. § 3.105 (e).  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating decision effectuating the reduction will be issued.  38 C.F.R. § 3.105 (e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105 (e), (i)(2)(i).

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) held that in cases of rating reductions, 38 C.F.R. §§ 4.1 and 4.2 apply.  As such, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history and that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a Veteran's disability. 

As the 100 percent rating for prostate cancer had been in effect for less than 5 years, the provisions of 38 C.F.R. § 3.344 (a) and 38 C.F.R. § 3.344 (b) are not applicable. Instead, the provisions of 38 C.F.R. § 3.344 (c) apply.  With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344 (c).

In this instance, the Veteran sought and was awarded service connection for prostate cancer in October 2009 effective April 2009.  Under the provisions of 38 C.F.R. § 4.115 (b), Diagnostic Code 7528, a 100 percent disability rating is to be assigned for service-connected prostate cancer during surgical, X-ray, chemotherapy, and other ongoing treatment and for six months thereafter.  Once such treatment ceases, a mandatory VA examination shall be scheduled, and if there has been no reoccurrence or metastasis, the assigned disability rating will thereafter be based on renal dysfunction or voiding dysfunction, whichever symptoms predominate.  As such, the Veteran's residuals of prostate cancer have been rated under 38 C.F.R. § 4.115a for voiding dysfunction.

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a. 

For urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night warrants.  A 40 percent rating is warranted for daytime voiding interval less than one hour or; awakening to void five or more times per night.  Id.

Obstructed voiding includes ratings ranging from noncompensable to 30 percent. A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post- void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

In accordance with the regulation, the Veteran was provided a VA examination in July 2010 to evaluate the residuals of his prostate cancer. A rating decision was issued in August 2010, which proposed a reduced disability rating of 40 percent, with the evaluation of residuals based on urinary frequency. The Veteran did not reply to the notice within the 60 day period.  A rating decision was issued in November 2010 effectuating the reduction in rating for prostate cancer to 40 percent, effective as of February 1, 2011.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105 (e) are applicable and were met.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record.

The Veteran underwent a VA examination in July 2010.  He reported that his last treatment for the malignancy was completed in July 2009.  He reported urine frequency.  During the day, he urinated nine to twenty times at intervals of about every forty-five minutes.  During the night he urinated four times at intervals of every two hours.  He did not have urinary incontinence.  7/26/2010 VA Examination.

A medical treatment note from December 2009 indicates that he had no side reactions of the bladder.  In December 2010, he reported urinary frequency day and night.  He voided with continuous stream, but not much force.  He also denied stress incontinence.  In a June 2011 VA treatment note, a history of pancreatitis and a computed tomography (CT) scan from February 2011 showed thickening in the tail of pancreas.  In July 2011, the impression of a CT scan noted that the area most probably represented improving changes from pancreatitis, but the possibility of neoplastic process could not be excluded.  In March 2012, the Veteran reported urinating six times a day and six times at night.  No further treatments for prostate cancer were noted after 2009.  6/14/2010 Medical Treatment Record-Government Facility, at 5; 10/20/2011 Medical Treatment Record-Government Facility, at 1, 9, 11, 15; 4/24/2017 CAPRI, at 193.

In his notice of disagreement in March 2011, the Veteran reported that he had excessive urinary frequency from ten to fifteen times within a ninety minute period and with additional use of night time absorbent materials including bed coverings.  He also stated that a cat scan possibly showed evidence of metastasis and therefore showed that there was no improvement of his disability.  3/24/2011 Notice of Disagreement.

The Veteran was afforded a VA examination in April 2017.  He was found to have a voiding dysfunction that required absorbent material which must be changed less than two times per day.  It did not require the use of an appliance.  He also had urinary frequency that included daytime voiding interval between one to two hours and nighttime awakening to void five or more times.  He also had hesitancy, slow stream, and weak stream.  There was no change in diagnosis of his prostate cancer and it was in remission.  The examiner determined that due to the absence of current treatment, with current prostate specific antigen (PSA) levels suggestive of active disease or metastatic involvement, it was less likely that the patient had current recurrence or metastatic adenocarcinoma of the prostate gland.  4/7/2017 C&P Examination.

In this case, the reduction of the 100 percent schedular rating for prostate cancer was proper.  Pursuant to Diagnostic Code 7528, the Veteran was afforded two VA examinations that revealed that his prostate cancer was in remission and had not been treated since July 2009.  

Further, after review of the evidence, the Board finds that the 40 percent disability rating represented the Veteran's level of impairment.  In this regard, the medical evidence in July 2010 demonstrated that the Veteran had daytime voiding interval of less than an hour at the time of the examination.  In April 2017, and in medical records from March 2012, the Veteran reported awakening to void five or more time per night.  The evidence of record does not demonstrate entitlement to a 60 percent disability rating because the Veteran does not require use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Moreover, the Veteran is not shown to have any renal dysfunction related to his prostate cancer.

In sum, the reduction of the Veteran's disability rating for prostate cancer from 100 to 40 percent was proper.  The Board has considered the applicability of the benefit of the doubt rule.  As the preponderance of the evidence shows the reduction was proper, the claim is denied.  See 38 U.S.C.A. § 5107 (b).


ORDER

The reduction of the evaluation of the service-connected prostate cancer from 100 percent to 40 percent was proper.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


